— Appeal from a decision of the Workers’ Compensation Board, filed April 6, 1978, which held that claimant’s accident occurred within the environs of employment. The board found that: "Claimant, employed as clerk for the New York State Labor Relations Board, whose offices are located in the World Trade Center, while taking some letters from the office to drop into the mail box slipped and fell in the *774Concourse of the World Trade Center on 5/4/77.” The board further found that: "the accident occurred within the environs of employment, therefore [sic], the accident arose out of and in the course of employment.” These findings are supported by substantial evidence and the decision of the board must, therefore, be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.